UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2192 The Dreyfus Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Third Century Fund, Inc. August 31, 2013 (Unaudited) Common Stocks99.2% Shares Value ($) Automobiles & Components1.6% Thor Industries 86,650 Banks6.7% BB&T 96,800 3,287,328 Comerica 148,200 6,052,488 KeyCorp 443,250 5,172,727 Regions Financial 476,750 4,481,450 Capital Goods6.7% 3M 20,200 2,294,316 Donaldson 58,000 2,043,920 Fluor 48,100 3,050,983 General Electric 90,350 2,090,699 Ingersoll-Rand 25,700 1,519,898 Parker Hannifin 48,500 4,847,575 Snap-on 32,950 3,084,120 Commercial & Professional Services1.0% Tyco International 84,150 Consumer Durables & Apparel.8% Hasbro 52,400 Consumer Services1.7% Marriott International, Cl. A 123,800 Diversified Financials5.0% American Express 72,100 5,184,711 Discover Financial Services 27,375 1,293,469 NASDAQ OMX Group 82,250 2,455,985 T. Rowe Price Group 36,650 2,570,631 Waddell & Reed Financial, Cl. A 55,850 2,659,577 Energy10.5% Bristow Group 52,300 3,436,110 ConocoPhillips 81,350 5,393,505 Denbury Resources 220,800 a 3,817,632 Devon Energy 53,000 3,025,770 EnCana 157,650 2,695,815 Hess 44,500 3,330,825 Marathon Petroleum 38,350 2,780,758 Phillips 66 23,900 1,364,690 Spectra Energy 111,350 3,686,798 Food & Staples Retailing2.4% Costco Wholesale 6,625 741,139 Kroger 54,850 2,007,510 Whole Foods Market 77,300 4,077,575 Food, Beverage & Tobacco3.2% Coca-Cola Enterprises 93,400 3,493,160 Hershey 34,650 3,186,067 PepsiCo 28,900 2,304,197 Health Care Equipment & Services4.8% AmerisourceBergen 55,350 3,150,522 Becton Dickinson & Co. 31,900 3,106,422 Edwards Lifesciences 42,250 a 2,973,555 Laboratory Corp. of America Holdings 14,750 a 1,411,870 Patterson 70,200 2,799,576 Household & Personal Products.9% Clorox 17,250 1,426,575 Procter & Gamble 14,300 1,113,827 Insurance1.5% Aflac 32,450 1,875,285 Marsh & McLennan 54,200 2,234,666 Materials3.4% Alcoa 146,000 1,124,200 Avery Dennison 33,450 1,430,322 Ball 95,200 4,228,784 International Flavors & Fragrances 17,950 1,418,230 Sigma-Aldrich 17,250 1,422,608 Media3.4% Discovery Communications, Cl. A 56,650 a 4,390,942 Scripps Networks Interactive, Cl. A 41,150 3,025,760 Time Warner Cable 20,800 2,232,880 Pharmaceuticals, Biotech & Life Sciences12.1% Agilent Technologies 100,100 4,668,664 Allergan 13,350 1,179,873 AstraZeneca, ADR 57,725 2,840,647 Biogen Idec 16,650 a 3,546,783 Bristol-Myers Squibb 88,750 3,699,987 Eli Lilly & Co. 50,800 2,611,120 Life Technologies 87,450 a 6,507,155 Merck & Co. 63,050 2,981,635 Novartis, ADR 46,625 3,402,693 Waters 26,100 a 2,579,985 Retailing3.9% Bed Bath & Beyond 13,950 a 1,028,673 Gap 74,500 3,012,780 Nordstrom 54,650 3,045,645 O'Reilly Automotive 9,150 a 1,122,797 PetSmart 20,400 1,436,772 The TJX Companies 27,400 1,444,528 Semiconductors & Semiconductor Equipment4.1% Applied Materials 348,450 5,230,234 Intel 151,200 3,323,376 LSI 396,750 2,939,918 Software & Services9.4% Accenture, Cl. A 21,700 1,567,825 BMC Software 28,500 a 1,311,000 CA 81,150 2,373,637 International Business Machines 33,000 6,014,910 Intuit 56,450 3,586,269 Microsoft 222,000 7,414,800 Oracle 134,125 4,273,222 Technology Hardware & Equipment9.0% Apple 14,225 6,928,286 Avnet 48,250 1,860,520 Cisco Systems 228,275 5,321,090 EMC 176,275 4,544,370 Jabil Circuit 69,700 1,590,554 Motorola Solutions 64,150 3,593,042 TE Connectivity 30,850 1,511,650 Telecommunication Services3.9% AT&T 129,450 4,379,293 Verizon Communications 140,400 6,652,152 Transportation1.1% Norfolk Southern 20,700 1,493,712 Union Pacific 9,750 1,497,015 Utilities2.1% Consolidated Edison 53,400 3,002,682 Pinnacle West Capital 52,500 2,849,175 Total Common Stocks (cost $220,629,658) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,690,008) 1,690,008 b Total Investments (cost $222,319,666) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2013, net unrealized appreciated on investments was $59,094,812 of which $61,609,393 related to appreciated investment securities and $2,514,581 related to depreciated investment securities. At August 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 12.1 Energy 10.5 Software & Services 9.4 Technology Hardware & Equipment 9.0 Banks 6.7 Capital Goods 6.7 Diversified Financials 5.0 Health Care Equipment & Services 4.8 Semiconductors & Semiconductor Equipment 4.1 Retailing 3.9 Telecommunication Services 3.9 Materials 3.4 Media 3.4 Food, Beverage & Tobacco 3.2 Food & Staples Retailing 2.4 Utilities 2.1 Consumer Services 1.7 Automobiles & Components 1.6 Insurance 1.5 Transportation 1.1 Commercial & Professional Services 1.0 Household & Personal Products .9 Consumer Durables & Apparel .8 Money Market Investment .6 † Based on net assets. The following is a summary of the inputs used as of August 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 270,785,315 - - Equity Securities - Foreign Common Stocks+ 8,939,155 - - Mutual Funds 1,690,008 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Third Century Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 By: /s/ James Windels James Windels Treasurer Date: October 22, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
